Case 1:17-cv-00095-KD-MU Document 145 Filed 01/08/20 Page 1 of 2                PageID #: 891



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 BRANDON WASHINGTON,                        )
 AIS #283165,                               )
                                            )
          Plaintiff,                        )
                                            )
                 v.                         )
                                            )      Case No.: 1:17-cv-00095-KD-MU
                                            )
 JEFFERSON DUNN, et al.,                    )
                                            )
          Defendants.                       )

                                 NOTICE OF APPEARANCE

          COMES NOW Bettie J. Carmack and hereby informs this Court that she is counsel of

 record for Former Correctional Sergeant Terry Edwards. Service may be made at the address

 below.

                                                   Respectfully submitted,

                                                   STEVE MARSHALL
                                                   ATTORNEY GENERAL


                                                   /s/ Bettie J. Carmack
                                                   Bettie Carmack (CAR-132)
                                                   Assistant Attorney General
                                                   Attorney for the Served ADOC Defendants
                                                   Office of the Attorney General
                                                   501 Washington Avenue
                                                   Montgomery, AL 36130
                                                   (334) 242-7300 (T)
                                                   (334) 353-8400 (F)
                                                   Bettie.Carmack@AlabamaAG.gov
Case 1:17-cv-00095-KD-MU Document 145 Filed 01/08/20 Page 2 of 2                       PageID #: 892



                                 CERTIFICATE OF SERVICE

        I certify that I have on January 8, 2020, electronically filed the foregoing pleading with the

 Clerk of the Court, using the CM/ECF system, and that I have further served a copy of the

 foregoing on the Plaintiff, by placing same in the United States Mail, postage prepaid, and properly

 addressed as follows:

                                  Inmate Brandon Washington
                                         AIS #283165
                                  Holman Correctional Facility
                                      1000 St. Clair Road
                                    Atmore, AL 36503-3700


                                                      /s/Bettie J. Carmack
                                                      Bettie J. Carmack
                                                      Assistant Attorney General




                                                  2
